Exhibit 10.1 AGREEMENT TO AMEND AND EXERCISE SERIES E WARRANTS AND RELATED MATTERS This Agreement to Amend and Exercise Series E Warrants and Related Matters (the “ Agreement ”), dated as of February 15, 2016, is by and among GeoVax Labs, Inc., a Delaware corporation (the “ Company ”), and the investors listed on the signature pages hereto (each, a “ Purchaser ” and collectively, the “ Purchasers ”). WHEREAS, pursuant to a Securities Purchase Agreement dated February 25, 2015 among the Company and the Purchasers (the “ Purchase Agreement ”), the Purchasers were issued 3,000 shares of the Company’s Series C Convertible Preferred Stock (the “ Series C Stock ”) and Series D Warrants (as defined below), Series E Warrants (as defined below), and Series F Warrants (as defined below) (collectively, the “ Warrants ”) to purchase an aggregate of 49,999,998 shares of Common Stock, par value $0.001 per share (the “ Common Stock ”) and in the individual amounts set forth below such Purchaser’s name on the signature pages to the Purchase Agreement; WHEREAS, the Company desires to encourage the Purchasers to exercise the Series E Warrants by agreeing to pay a warrant exercise fee and extending the term of the Series E Warrants as described below;and WHEREAS, the Purchasers wish to receive a warrant exercise fee upon exercise of Series E Common Stock Purchase Warrants dated February 27, 2015 (the “ Series E Warrants ”), and an extension of the term thereof. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Purchasers and the Company agree as follows: article I definitions Section 1.
